Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20529 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant þ Filed by a Party other than the Registrant ¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) þ Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to §240.14a -12 SAN JOAQUIN BANCORP (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i) (1) and 0-11. (1) Title of each class of securities to which the transaction applies: (2) Aggregate number of securities to which the transaction applies: (3) Per unit price or other underlying value of the transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of the transaction: (5) Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: THIS PAGE INTENTIONALLY LEFT BLANK SAN JOAQUIN BANCORP 1000 Truxtun Avenue Bakersfield, California 93301 April 10, 2009 To Our Shareholders: You are cordially invited to attend the Annual Meeting of Shareholders of San Joaquin Bancorp. It will be held at 4:00 p.m. PDT on Tuesday, May 26, 2009, at the Rosedale Office of San Joaquin Bank, 3800 Riverlakes Drive, Bakersfield, California . The proxy statement discusses the business to be conducted at the Annual Meeting, which includes the election of directors and ratification of the appointment of independent auditors. We will also review operating results for the past year. We urge you to read the proxy statement carefully and hope you will be able to attend the Meeting. We are pleased to be using the new Securities and Exchange Commission rule that allows companies to furnish proxy materials to their shareholders over the Internet. On April 16, 2009, we expect to mail to certain of our shareholders a notice containing instructions on how to access our 2009 Proxy Statement and 2008 Annual Report on Form 10-K and vote online. This year, we are mailing a full set of proxy materials to all of our registered shareholders. These materials are also accessible at no charge at www.cstproxy.com/sjbanc/2009 . All record holders of our common stock (those who hold shares directly registered in their own names and not in the name of a bank, broker or other nominee) will have the option of voting by Internet or through the mail. Shareholders whose shares are registered in nominee name, will receive voting information from their bank, broker or other nominee and will also be able to access our proxy materials on the Internet. Please refer to the proxy statement for detailed information on each of the proposals and about voting. Your vote is important and we strongly urge you to vote as soon as possible whether or not you plan to attend the Meeting by signing, dating and returning your proxy card by mail or voting on the Internet at your earliest convenience. Bruce Maclin Chairman of the Board and Chief Executive Officer Bart Hill President SAN JOAQUIN BANCORP 1000 Truxtun Avenue Bakersfield, California 93301 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS Date and Time: Place: Tuesday, May 26, 2009 at 4:00 p.m. PDT San Joaquin Bank-Rosedale Office 3800 Riverlakes Drive, Bakersfield, California Items of Business: 1. To elect nine directors to serve until the 2010 Annual Meeting of Shareholders; 2. To ratify the appointment of Brown Armstrong Paulden McCown Starbuck & Keeter Accountancy Corporation as independent auditors for 2009; and 3. To transact such other business as may properly come before the Annual Meeting and any adjournments or postponements. Who May Vote? Shareholders of record at the close of business on March 27, 2009 are entitled to notice of and to vote at the Meeting or any postponement or adjournment thereof. You are strongly encouraged to attend the Meeting and to vote by Internet or complete, sign, date and return the proxy card as promptly as possible whether or not you plan to attend the Meeting in person. The giving of such proxy will not affect your right to revoke such proxy or to vote in person, should you later decide to attend the Meeting. Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting of Shareholders to be Held on May 26, 2009: The 2009 Proxy Statement and the Annual Report on Form 10-K for the year ended December 31, 2008 are also available at www.cstproxy.com/sjbanc/2009. Admission to the Meeting: If you are a shareholder of record and plan to attend the Meeting, please check the box on the proxy card. If your shares are held by a nominee or other intermediary, such as a bank or broker, you are welcome to attend the Meeting, but please bring evidence of your ownership, which you can obtain from your bank, broker or other intermediary. BY ORDER OF THE BOARD OF DIRECTORS Stephen M. Annis, CRP Executive Vice President, Chief Financial Officer and Corporate Secretary Dated: April 10, 2009 YOUR VOTE IS IMPORTANT YOU ARE URGED TO COMPLETE, SIGN, DATE AND PROMPTLY RETURN YOUR PROXY, OR VOTE BY INTERNET USING THE PROCEDURES DESCRIBED IN THE PROXY STATEMENT SO THAT YOUR SHARES MAY BE VOTED IN ACCORDANCE WITH YOUR WISHES. TABLE OF CONTENTS Introduction 1 Voting Information 2 Additional Information 4 Stock Ownership 5 Securities Ownership of Certain Beneficial Owners 5 Securities Ownership of Directors and Management 6 Proposal 1 - Election of Directors 8 Nominees to the Board of Directors 8 Board of Directors and Committees 9 Board of Directors Compensation Committee Interlocks and Insider Participation 11 Executive Officers 12 Executive Compensation 13 Compensation Committee Report 13 Compensation Discussion and Analysis 14 Summary Compensation Table 20 Grants of Plan-Based Awards 21 Outstanding Equity Awards at Fiscal Year-End 22 Option Exercises and Stock Vested 24 Equity Compensation Plan Information 24 Pension Benefits 25 Change in Control Agreements and Potential Severance Benefits 28 San Joaquin Bank 401(k) Plan 30 Compensation of Directors 31 Related Person Transactions 32 Proposal 2 - Ratification of Auditors 34 Audit Committee Report 36 Other Information 37 Nominating Directors 37 Shareholder Proposal Guidelines 38 Shareholder Communication to the Board of Directors 38 Section 16(a) Beneficial Ownership Reporting Compliance 38 Other Matters 39 Appendix A - Director Independence Standards A-1 SAN JOAQUIN BANCORP 1000 Truxtun Avenue Bakersfield, California 93301 PROXY STATEMENT INTRODUCTION The Companys Board of Directors is soliciting proxies to be used at the 2009 Annual Meeting of Shareholders (the Meeting), which will be held at 4:00 p.m. PDT, Tuesday, May 26, 2009, at the Rosedale Office of San Joaquin Bank (the Bank), 3800 Riverlakes Drive, Bakersfield, California, or at any adjournment or postponement of the Meeting. The Board of Directors has made these proxy materials available to you on the Internet or delivered paper copies of these materials to you by mail. Shareholders are invited to attend the Meeting and are entitled to vote on the items of business described in this Proxy Statement. The proxy materials include this proxy statement for the Meeting and the Annual Report on Form 10-K for the year-ended December 31, 2008. If you received a paper copy of these materials by mail, the proxy materials also include a proxy card for the Meeting. We are also pleased to be making all of our proxy materials available on the Internet. These materials will be accessible at no charge at www.cstproxy.com/sjbanc/2009 . This year, we are pleased to be using the Securities and Exchange Commission rule that allows companies to furnish their proxy materials over the Internet. As a result, we are mailing to many of our shareholders who own our shares in street name a notice about the Internet availability of the proxy materials instead of a paper copy of the proxy materials. All shareholders receiving the notice will have the ability to access the proxy materials over the Internet and may request to receive a paper copy of the proxy materials by mail, telephone or e-mail. Instructions on how to access the proxy materials over the Internet, including the proxy card, or to request a paper copy may be found on the notice. In addition, the notice contains instructions on how shareholders may request to receive proxy materials in printed form by mail or electronically by e-mail on an ongoing basis. We are providing some of our shareholders, including all shareholders who are registered record holders of our shares or have previously requested to receive paper copies of the proxy materials, with paper copies of the proxy materials instead of a notice about the internet availability of the proxy materials. Shareholders who do not receive the notice will receive a paper copy of the proxy materials by mail. Choosing to receive your future proxy materials by e-mail will help us conserve natural resources and reduce the costs of printing and distributing our proxy materials. If you choose to receive future proxy materials by e-mail, you will receive an e-mail with instructions containing a link to the website where those materials are available and a link to the proxy voting website. Your election to receive proxy materials by e-mail will remain in effect until you terminate it. A notice of internet availability of proxy materials was mailed to certain shareholders on or about April 16, 2009. This proxy statement, the proxy card and San Joaquin Bancorps Annual Report on Form 10-K are being first mailed to our shareholders of record on or about April 26, 2009 and were made available on the Internet on or about April 16, 2009. The proxy card may be used whether or not you attend the Meeting. If you are a shareholder of record (that is, you hold shares directly registered in your own name), you may also vote through the Internet, by following the instructions described on your proxy card. If your shares are held in the name of a bank, broker or other nominee, referred to as street name, you will receive separate voting instructions with your proxy materials. Although most brokers and nominees offer telephone and Internet voting, availability and specific procedures will depend on their voting arrangements. 1 Voting Information Who May Vote You are entitled to vote if you were a shareholder of record of the Companys common stock as of the close of business on March 27, 2009 (the Record Date). Your shares can be voted at the Meeting only if you are present or represented by a valid proxy. If your shares of common stock are held by a bank, broker or other nominee in street name, you are a beneficial owner and will receive voting instructions from the record holder (including instructions, if any, on how to vote by telephone or through the Internet). You must follow these instructions in order to have your shares be voted by proxy. To be able to vote in person at the Meeting, beneficial owners must obtain a proxy or other acceptable evidence of ownership from the institution that holds your shares, indicating that you were a beneficial owner of the shares on the Record Date. You are generally entitled to one vote for each share of the Companys common stock that you owned of record at the close of business on the Record Date. Your proxy card indicates the number of shares you are entitled to vote at the Meeting. Under certain circumstances, related to the election of directors, a shareholder may cumulate votes for candidates nominated by shareholders prior to voting, but only when certain mandatory notice requirements are satisfied by a shareholder prior to voting at the Meeting. Proxy Card The Board has designated Louis J. Barbich, Melvin Atkinson and Robert Montgomery to serve as proxies for the Meeting. As proxies, they will vote the shares represented by proxies at the Meeting. If you sign, date and return your proxy but do not specify how you want your shares to be voted, your shares will be voted by the proxies in favor of the election of all the director nominees and for ratifying the appointment of independent auditors for 2009. The Company is not aware, as of the date hereof, of any matters to be voted upon at the Meeting other than those stated in this proxy statement and the accompanying Notice of Annual Meeting of Shareholders. If any other matters are properly brought before the Meeting, the enclosed proxy card gives discretionary authority to the persons named as proxies to vote the shares represented by the proxy card in their discretion. Quorum and Shares Outstanding A quorum, which is a majority of the total shares outstanding as of the Record Date, must be present to hold the Meeting. A quorum is calculated on the number of shares represented by shareholders attending in person or by proxy. On March 27, 2009, 3,936,529 shares of the Company's common stock were outstanding. We also count abstentions and broker non-votes, which we describe below, as shares present and represented at the Meeting for the purpose of determining a quorum. Vote Required for Approval of Proposals Under California law, directors are elected by a plurality of all the votes cast, so that nine (9) nominees for director receiving the greatest number of votes will be elected. If your proxy is marked Withhold with regard to the election of any nominee, your shares will be counted toward a quorum, but they will not be voted for or against the election of that nominee. The other proposal requires the affirmative vote of a majority of shares represented and entitled to vote at the Meeting (whether in person or by proxy) to ratify the appointment of independent auditors. Abstentions are deemed present for the purpose of obtaining a quorum, but for purposes of determining the outcome of the proposal, abstentions will have the same effect as negative votes. Approval of any other matter at the Meeting will require the affirmative vote of a majority of the shares present or represented by proxy and entitled to vote at the Meeting. Inspectors of election appointed for the Meeting will tabulate all votes cast in person or by proxy at the Meeting. 2 In connection with the election of directors, in accordance with California law, each shareholder entitled to vote may vote the shares owned by such shareholder as of the record date cumulatively if a shareholder present at the Meeting has given notice at the Meeting, prior to the voting, of his or her intention to vote cumulatively. If any shareholder has given such notice, then all shareholders entitled to vote for the election of directors may cumulate their votes for candidates properly nominated. Under cumulative voting, each share carries as many votes as the number of directors to be elected, and the shareholder may cast all of such votes for a single nominee or may distribute them in any manner among as many nominees as desired. In the election of directors, the nine nominees receiving the highest number of votes will be elected. No cumulative voting will be allowed by any shareholder unless the shareholders candidate or candidates names have properly been placed in nomination and the shareholder has provided notice at the Meeting prior to the voting. Broker Non-Votes Broker non-votes will be included as present for the purpose of determining the presence of a quorum. A broker non-vote occurs under the stock exchange rules when nominees, such as banks and brokers, are not permitted to vote on a matter without instructions from the beneficial owner of the shares and no instruction is given on a timely basis. Such nominees may vote in their discretion on routine matters, but not on non-routine matters. At the 2009 Meeting, broker non-votes will be counted for the election of directors and the ratification of the Banks auditors and on any other routine matters that properly arise at the Meeting. In certain circumstances involving non-routine matters, broker non-votes can have the effect of preventing approval of certain proposals where the number of affirmative votes, though a majority of the votes cast, does not constitute a majority of the required quorum. How You Can Vote Record holders may vote by proxy, on the Internet, or in person at the Meeting. If you choose to vote by proxy, you may choose one of the following options: Vote by Internet . You can choose to vote on the Internet. The website for voting is shown on your proxy card. Internet voting is available 24 hours a day, 7 days a week. You will be given the opportunity to confirm that your instructions have been properly recorded. Our Internet voting procedures are designed to authenticate shareholders by using individual control numbers, which you will find on your proxy card. If you vote on the Internet, you should NOT return your proxy card. If you vote by Internet, your vote must be received by 7:00 p.m, Eastern Time, on May 25, 2009 to ensure that your vote is counted. Vote by Mail . If you choose to vote by mail, simply mark your proxy card, date and sign it, and return it in the postage-paid envelope provided prior to the Meeting on May 26, 2009. Revocation of Proxy Shareholders who vote by proxy, whether by Internet or mail, may revoke that proxy at any time before it is voted at the Meeting. You may do this by: (a) signing another proxy card with a later date and delivering it to us prior to the Meeting or sending a notice of revocation to the Corporate Secretary of San Joaquin Bancorp at 1000 Truxtun Avenue, Bakersfield, CA 93301; (b) voting at a later time by Internet prior to 7:00 p.m. Eastern Time, on May 25, 2009; or (c) attending the Meeting in person and casting a ballot. If you hold shares in street name, you may change your vote by submitting new voting instructions to your broker or other nominee. 3 Solicitation of Proxies The enclosed proxy is being solicited by the Companys Board of Directors. The principal method of proxy solicitation for the Meeting will be by mail and the Internet, although additional solicitation may be made by telephone, telegraph or personal visit by directors, officers, employees and agents of the Company. The Company will pay for all costs of soliciting proxies. Additional Information Electronic Access to Proxy Materials and Annual Reports. If you received a paper copy of the proxy materials by mail, you should have also received the Companys Annual Report on Form 10-K for 2008. You can also access this proxy statement and the Companys Annual Report on Form 10-K via the Internet at www.cstproxy.com/sjbanc/2009. In accordance with the Security Exchange Commissions rules, the Five-Year Performance Graph appears in the 2008 Annual Report on Form 10-K. For next years Annual Meeting of Shareholders, you can help us save significant printing and mailing expenses by consenting to access the proxy statement, proxy card and annual report electronically by e-mail. If you hold your shares in your own name, you can choose this option by following the instructions at the Internet voting website listed above, which has been established for you to vote your shares for this Meeting. If you choose to receive your proxy materials and annual report electronically, then prior to next years Annual Meeting of Shareholders you will receive an e-mail notification when the proxy materials and annual report are available for on-line review over the Internet, as well as instructions for voting electronically over the Internet. Your choice for electronic distribution will remain in effect until you revoke it by sending a written request to: San Joaquin Bancorp, 1000 Truxtun Avenue, Bakersfield, CA 93301, Attn: Corporate Secretary. If you own stock in the Company through a broker, bank, or other nominee of record, you may have the option of securing your proxy statement, proxy card and annual report over the Internet. If you vote this years proxy electronically, you may also be able to elect to receive future proxy statements, proxy cards, annual reports and other materials electronically by following the instructions given by your bank, broker, or other nominee of record when you vote. Multiple Copies of Proxy Statements and Annual Reports to Shareholders Under applicable rules of the Securities and Exchange Commission which are sometimes referred to as householding rules, only one copy of the proxy statement and annual report are required to be delivered to shareholders residing at the same address, unless the shareholders have notified us (if they hold shares directly in their own names) or their bank, broker or other intermediary that is the record holder that they wish to receive separate mailings. If you own stock in the Company through a broker, bank, or other holder of record and received more than one copy of this proxy statement and Companys annual report at the same address, contact the holder of record to ask them to eliminate duplicate mailings. You should also contact the holder of record if, at a later date, you wish to resume the mailing of additional sets of proxy materials. If you hold shares directly registered in your name, you may request additional annual reports or proxy statements by calling San Joaquin Bancorp at (661) 281-0360 or sending your request in writing to the Corporate Secretary of San Joaquin Bancorp at 1000 Truxtun Avenue, Bakersfield, CA 93301. At least one account at your address must continue to receive an annual report, unless you elect to receive future annual reports and proxy statements over the Internet. Mailing of dividends, proxy materials, and special notices will not be affected by your election to discontinue duplicate mailings of the annual report and proxy statement. Regardless of householding elections, each shareholder will continue to be eligible to vote their shares separately. 4 STOCK OWNERSHIP Securities Ownership of Certain Beneficial Owners The Company does not know of any person or group that beneficially owned more than 5% of its common stock as of March 27, 2009, except as disclosed below. Number of Shares of Common Name and Address of Beneficial Owner (a) Stock Beneficially Owned Percent of Class Bruce Maclin 534,041 (b) 13.6% Banc Funds Co LLP 325,232 (c) 8.3% Bart Hill 224,401 (d) 5.7% (a) The address of Bruce Maclin and Bart Hill is 1301  17 th Street, Bakersfield, CA 93301. The address of Banc Funds Co LLP is 20 North Wacker Drive, Suite 3300, Chicago, IL 60606. (b) See footnote 9 on page 7 herein. (c) The information in this footnote is based solely upon a review of the most recent Schedule 13G/A filed jointly by Banc Fund VI L.P. ("BF VI"), an Illinois Limited Partnership, Banc Fund VII L.P. ("BF VII"), an Illinois Limited Partnership and Banc Fund VIII L.P. ("BF VIII"), an Illinois Limited Partnership (collectively, the "Reporting Persons") dated February 13, 2009. The general partner of BF VI is MidBanc VI L.P. ("MidBanc VI"), whose principal business is to be a general partner of BF V. The general partner of BF VII is MidBanc VII L.P. ("MidBanc VII"), whose principal business is to be a general partner of BF VII. The general partner of BF VIII is MidBanc VIII L.P. ("MidBanc VIII"), whose principal business is to be a general partner of BF VIII. MidBanc VI, MidBanc VII, and MidBanc VIII are Illinois limited partnerships. The general partner of MidBanc VI, MidBanc VII, and MidBanc VIII is The Banc Funds Company, L.L.C., ("TBFC"), whose principal business is to be a general partner of MidBanc VI, MidBanc VII, and MidBanc VIII. TBFC is an Illinois corporation whose principal shareholder is Charles J. Moore. Mr. Moore has been the manager of BF VI, BF VII, and BF VIII, since their respective inceptions. As manager, Mr. Moore has voting and dispositive power over the securities of the issuer held by each of those entities. As the controlling member of TBFC, Mr. Moore will control TBFC, and therefore each of the Partnership entities directly and indirectly controlled by TBFC. (d) See footnote 7 on page 6 herein. 5 Securities Ownership of Directors and Management For the purposes of the disclosure of ownership of shares by directors and management, shares are considered to be beneficially owned if a person, directly or indirectly, has or shares the power to vote or direct the voting of the shares, the power to dispose of or direct the disposition of the shares, or the right to acquire beneficial ownership of shares within 60 days of March 27, 2009. The following table shows the number of common shares and the percentage of the common shares beneficially owned by all directors and nominees, each of the Named Executive Officers, and directors and executive officers of the Company as a group as of March 27, 2009: Number of Shares Percentage of Shares Name and Address of Beneficial Owner** Beneficially Owned Beneficially Owned Donald S. Andrews 5,700 * Stephen M. Annis 81,348 2.07% Melvin D. Atkinson 3,500 * Louis J. Barbich 38,330 * Rogers Brandon 69,745 1.77% Jerry Chicca 8,898 * Bart Hill 224,401 5.70% John W. Ivy 55,826 1.42% Bruce Maclin 534,041 13.57% Philip McLaughlin 20,581 * Robert B. Montgomery 46,534 1.18% Virginia F. (Ginger) Moorhouse 13,512 * All director nominees and Named Executive Officers as a group 1,102,416 28.00% * ** Indicates less than 1% The address of all persons listed is 1301  17 th Street, Bakersfield, CA 93301 (1) Includes 5,480 shares underlying options that are currently exercisable or exercisable within 60 days of the record date. (2) Includes 54,970 shares held by The Annis Family Trust that Stephen M. Annis is deemed to beneficially own as a co-trustee of the Annis Family Trust. Nancy Annis, Mr. Annis wife, is also a co-trustee of The Annis Family Trust. Also includes 26,378 shares underlying options that are currently exercisable or exercisable within 60 days of the record date. (3) Includes 550 shares held by Mr. Atkinson's wife, Darci A. Atkinson in her individual retirement account. Also includes 1,300 shares underlying options that are currently exercisable or exercisable within 60 days of the record date. (4) Includes 7,700 shares held by the Louis and Sheryl Barbich Living Trust, and 10,419 shares underlying options that are currently exercisable or exercisable within 60 days of the current record date. (5) Includes 61,620 shares held by The Rogers & Esther R. Brandon Family Trust that Rogers Brandon is deemed to beneficially own as a co-trustee of The Rogers & Esther R. Brandon Family Trust. Esther R. Brandon, Mr. Brandons wife, is also a co-trustee of The Rogers & Esther R. Brandon Family Trust, 330 shares held by Esther R. Brandon in her individual retirement account, 500 shares held by AGM California-IMA of which Mr. Brandon is an owner, and 6,580 shares underlying options that are currently exercisable or exercisable within 60 days of the record date. (6) Includes 2,180 shares underlying options that are currently exercisable or exercisable within 60 days of the record date. (7) Includes 113,538 shares held jointly by Bart Hill and his wife, Napier Hill. Also includes 82,500 shares underlying options that are currently exercisable or exercisable within 60 days of the record date. 102,742 shares of Company stock owned by Mr. Hill are pledged as security for an extension of credit with an unaffiliated financial institution. 6 (8) Includes 26,378 shares underlying options that are currently exercisable or exercisable within 60 days of the record date. 29,448 shares of Company stock owned by Mr. Ivy are pledged as security for an extension credit with an unaffiliated financial institution. (9) Includes 375,496 shares held jointly by the Bruce and Laurie Maclin Trust that Bruce Maclin is deemed to beneficially own as co-trustee of the trust. Laurie Maclin, Mr. Maclins wife, is also a co-trustee of the Bruce and Laurie Maclin Trust, 1,254 shares held by Mr. Maclin's wife in her individual retirement account, 7,408 shares held by Laurie Maclin, and 63,800 shares underlying options that are currently exercisable or exercisable within 60 days of the record date. (10) The information is based on a Form 4 filed by Mr. McLaughlin on April 3, 2008 and a subsequent transaction that occurred on November 19, 2008. All of Mr. McLaughlins unexercised stock options expired on December 17, 2008. (11) Includes 37,204 shares held by The Montgomery Family Trust that Robert B. Montgomery, a Director of the Bank, is deemed to beneficially own as a co-trustee of The Montgomery Family Trust. Ruth Ann Montgomery, Mr. Montgomerys wife, is also a co-trustee of The Montgomery Family Trust and 9,330 shares underlying options that are currently exercisable or exercisable within 60 days of the record date. (12) Includes 7,922 shares held by The Virginia F. Moorhouse Trust that Virginia F. (Ginger) Moorhouse is deemed to beneficially own as trustee of The Virginia F. Moorhouse Trust, 110 shares held by her husband, John P. Moorhouse, Jr., and 5,480 shares underlying options that are currently exercisable or exercisable within 60 days of the record date. 7 PROPOSAL 1  ELECTION OF DIRECTORS T he number of directors of the Board to be elected at the Meeting to hold office for the ensuing year and until their successors are elected and qualified has been set at nine (9). It is the intention of the proxies named in the enclosed proxy to vote such proxies (except those containing contrary instructions) for the nine nominees named below. The Board does not anticipate that any of the nominees will be unable to serve as a director, but if that should occur before the Meeting, the proxies will have the right to substitute another person as nominee and vote for such person as directed by the Companys Board of Directors. Nominees to the Board of Directors The nominees for election to the office of director of the Board are named and certain information with respect to them is given below. The information has been furnished to the Company by the respective nominees. All of the nominees have been directors of the Bank since at least 2005 and all became members of the Board of Directors of the Company upon completion of the reorganization that caused the Company to become the holding company for the Bank on July 31, 2006. All of the nominees have engaged in their indicated principal occupation for more than five years, unless otherwise indicated. Name Age Position Donald S. Andrews 72 Director Melvin D. Atkinson 54 Director Louis J. Barbich 65 Director L. Rogers Brandon 52 Director and Vice Chairman Jerry Chicca 52 Director Bart Hill 59 President and Director Bruce Maclin 67 Chairman of the Board and Chief Executive Officer Robert B. Montgomery 88 Director Virginia F. (Ginger) Moorhouse 64 Director Donald S. Andrews has served as a member of the Banks Board of Directors since 1992. Mr. Andrews is currently active in real estate development specializing in planning and entitlements. Since 1959, his business background has been owner/manager of the business of agricultural farming, marketing, and cooling of fruits and vegetables. He is the managing member of Bear Mountain Cooling LLC, a produce cooling and real estate investment company. Mr. Andrews graduated from UCLA with a B.S. in Marketing. Melvin D. Atkinson has served as a member of the Bank's Board of Directors since 2005. Mr. Atkinson is President and Chairman of the Board of M.D. Atkinson Company, Inc., a professional property management service company in central California. Mr. Atkinson graduated from California State College, Bakersfield in 1977. Louis J. Barbich has served as a member of the Banks Board of Directors since 1990. Mr. Barbich is a certified public accountant and Chairman of the accounting firm of Barbich, Longcrier, Hooper & King, where he has practiced since 1982. L. Rogers Brandon has served as a member of the Banks Board of Directors since 2000. In 2007, he was named Vice Chairman of the Board. Mr. Brandon is the President of American General Media, a business that owns and operates radio stations in the Western United States since 1982. Jerry Chicca has served as a member of the Banks Board of Directors since 2004. Mr. Chicca is a partner of Chicca Brothers/Twin Farms, an agricultural farming company which is located in Buttonwillow, Wasco and Lost Hills. Bart Hill has served as a Director and the President of the Company since 2006. He has been the Banks President and Chief Executive Officer and served as a member of the Banks Board of Directors since 1987. Mr. Hill earned 8 a B.A. in Economics at University of California, Santa Barbara, and an M.S. in Agriculture Economics at University of California, Davis. Mr. Hill serves as a member of the board of directors of The Bakersfield Californian . Bruce Maclin has served as the Chairman of the Board of Directors and Chief Executive Officer of the Company since 2006. He has been the Chairman of the Board of the Bank since 1980 and has served in an executive capacity since 1995. Mr. Maclin graduated from University of California at Berkeley (A.B. 1964) and the University of California at Berkeley School of Law (J.D. 1967). Robert B. Montgomery has served as a member of the Banks Board of Directors since 1980. Mr. Montgomery has served as Chairman of the Board of Montgomery Four Corners, Inc., a fast food restaurant and real estate investment company, since 1990. Virginia F. (Ginger) Moorhouse has served as a member of the Banks Board of Directors since 2002. Ms. Moorhouse has served as Publisher and Chairman of the Board of The Bakersfield Californian , a newspaper publishing company, since 1994. THE BOARD RECOMMENDS ELECTION OF ALL NOMINEES Board of Directors and Committees Director Independence The Companys policy is that at least a majority of its members must be independent. The Board of Directors has considered whether any relationships or transactions related to a director were inconsistent with a determination that a director, in their capacity as a member of the Board, is independent. Based on this review, the Board affirmatively determined that Donald S. Andrews, Melvin D. Atkinson, Louis J. Barbich, L. Rogers Brandon, Jerry Chicca and Robert B. Montgomery are independent directors, as that term is defined by applicable rules of NASDAQ. The Companys director independence standards, as excerpted from the Companys corporate governance guidelines, are attached as Appendix A to this Proxy Statement. See the section below entitled Committees of the Board  Audit Committee and Related Person Transactions for more information about the independence of committee members. Meetings The Company expects all Board members to attend all board and committee meetings, except for reasons of health or special circumstances. The Companys policy is that all directors should use reasonable efforts to attend the Annual Meeting. Last year, nine directors attended the Annual Meeting. The Board has standing audit and compensation committees. The entire Board fulfills the role of a nominating committee. The Board held a total of 10 meetings during 2008. Every director attended at least 75% of the aggregate of: (i) the Board meetings or that number of Board meetings held during the period in which they served; and (ii) the total number of meetings of any Committee of the Board on which such director served. Committees of the Board Audit Committee Members: Louis J. Barbich, Chairman; Melvin D. Atkinson and Jerry Chicca. The Board of Directors determined that in 2008 all members were independent, as that term is defined with respect to audit committees by applicable rules of NASDAQ. For 2009, the Board has concluded that Messrs. Barbich and Chicca remain independent but that Melvin D. Atkinson is not independent based on the Companys independence standards as applicable to members of the audit committee. The Board further determined 9 that due to his audit committee experience and exceptional and limited circumstances in connection with a consulting assignment related to the Bank that Mr. Atkinson accepted at the request of the Board, he should remain on the committee during 2009. The Board has also designated Mr. Barbich as the audit committee financial expert as defined by the rules of the Securities and Exchange Commission. Number of Meetings in 2008: 5 Functions: The Audit Committee provides objective oversight of the Companys accounting, internal controls and financial reporting. The Audit Committee selects and retains the independent auditors and reviews the plan and results of the auditing engagement. The Audit Committee acts pursuant to a written charter. For 2009, the Board of Directors waived the requirement in the audit committee charter that all members must be independent because it believed that the overall independence of the three member committee would not be impaired. The Audit Committee Report that follows more fully describes the responsibilities and the activities of the Audit Committee. Compensation Committee Members: Louis J. Barbich, Chairman; Jerry Chicca and Rogers Brandon. The Board of Directors has determined that all members are independent as that term is defined by applicable rules of NASDAQ. The Company believes that all of the Committee members are non-employee directors and outside directors, respectively, within the meaning of Rule 16b-3 under the Securities Exchange Act of 1934 and section 162(m) of the Internal Revenue Code. Number of Meetings in 2008: 4 Functions: The Compensation Committee is generally responsible for approving or recommending to the Board for approval (i) managements recommendations and criteria for the overall annual compensation structure for officers and employees of the Company and the Bank, (ii) the salary, bonus, benefits, severance arrangements, change of control arrangements, perquisites and any special, supplemental or retirement benefits of Bruce Maclin, Chief Executive Officer and Chairman of the Board and other executive officers (together, the Named Executive Officers"), (iii) the terms of employment of any newly hired executive officers, (iv) stock option plans and other incentive or equity-based compensation plans and stock option grants and other awards, (v) changes to the compensation and benefits provided to directors of the Company and (vi) other compensation plans in which the Board, the CEO and other executive officers participate and other broadly-based compensation plans (and material amendments to such plans). The committee annually reviews and discusses the Compensation Discussion and Analysis (CD&A) with management, and recommends to the Board that the CD&A be included in the proxy statement and the Companys Annual Report on Form 10-K filed with the SEC. The committee is also responsible for preparing a report on executive compensation pursuant to SEC rules, which is included elsewhere in this proxy statement under the caption Compensation Committee Report. The committee acts pursuant to a written charter. Under its charter, the committee has the power and authority to retain and compensate compensation consultants to assist in its oversight responsibilities and to retain and pay outside legal, accounting or other advisors. The committee may meet with the Chief Executive Officer and other executive officers to discuss compensation or other related matters and receive the assistance of employees. Nominating Committee The entire Board of Directors fulfills the role of a nominating committee. The only board members who participate in director nomination matters that are not independent, as defined by applicable rules of NASDAQ, are Bruce Maclin, Bart Hill, and Virginia Moorhouse. The Board has adopted corporate governance guidelines and the Companys bylaws have provisions that cover director nominations, which 10 are discussed below. Other than these guidelines and provisions in the bylaws, no written charter has been adopted by the Board with respect to director nominations Functions: The Board annually recommends the slate of director nominees to be presented for election by the shareholders. It screens and recommends qualified candidates and evaluates individuals proposed by shareholders for Board membership. The Board seeks to identify potential candidates for the Board of Directors through conversations with members of the Board, senior management, shareholders and other members of the community. The Board believes that it functions effectively as a nominating body and that the selection and evaluation process is enhanced through the participation of the Chief Executive Officer and President, respectively, Bruce Maclin and Bart Hill. It is the policy of the Board of Directors that it will consider candidates proposed by shareholders that are submitted in accordance with the bylaws and the Boards corporate governance guidelines. Nominees for director must satisfy the requirements in sections 3.2 and 3.3 of the Companys bylaws. These bylaw sections are set forth below in this proxy statement under the heading Other Information  Director Nominations. Additionally, the Board has approved the following minimum qualifications for first time nominees for director: (i) financial literacy or other professional or business experience relevant to an understanding of the Company and its business, and (ii) a demonstrated ability to think and act independently as well as the ability to work constructively in a collegial environment. Based on its assessment of whether an individual meets the minimum qualifications and satisfies the bylaws, the Board considers its current composition and the interplay of the candidates experience with the experience of the other Board members, as well as such other factors as the Board deems appropriate, in order to determine whether to recommend a candidate for election to the Board. When evaluating a candidate for nomination, the Board does not assign specific weight to any one factor. The Boards corporate governance guidelines provide a framework for the Companys governance. The guidelines contain the minimum qualifications described above, but do not otherwise change the procedures in the bylaws by which shareholders may recommend candidates to the Board. A copy of the guidelines will be made available to any shareholder upon written request to the Corporate Secretary at 1000 Truxtun Avenue, Bakersfield, CA 93301. Board of Directors Compensation Committee Interlocks and Insider Participation Bart Hill, President of the Company and President and Chief Executive Officer of the Bank, serves as a member of the board of directors and the compensation committee of The Bakersfield Californian . Virginia F. (Ginger) Moorhouse, publisher and chairman of the board of The Bakersfield Californian , serves as a member of the Board of Directors of the Company and the Bank. Bart Hill and Bruce Maclin are officers of the Company, officers and employees of the Bank, and are also members of the Board of Directors of the Company and the Bank. They participate in deliberations of the Companys Board of Directors and Compensation Committee concerning executive officer compensation, except in connection with their own compensation. See, Compensation Discussion and AnalysisExecutive Officers Role in Compensation Decisions and Related Person Transactions for more information. 11 Executive Officers The following table sets forth certain information with respect to the Named Executive Officers who are not also members of the Board of Directors. For information concerning Bruce Maclin and Bart Hill, see Nominees to the Board of Directors. The Company has adopted a code of ethics that applies to its principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. Any person may obtain a copy of the Companys code of ethics without charge, upon request, by writing to the Corporate Secretary, San Joaquin Bancorp, 1000 Truxtun Avenue, Bakersfield, CA 93301. Name Age Position Stephen M. Annis, CRP 61 Executive Vice President, Chief Financial Officer and Corporate Secretary of San Joaquin Bancorp and the Bank John W. Ivy 63 Executive Vice President and Chief Credit Officer of the Bank Stephen M. Annis has been the Executive Vice President and Chief Financial Officer of the Company since 2006. He has been employed by the Bank since 1986 and currently serves as the Banks Executive Vice President and Chief Financial Officer. He is the Corporate Secretary of the Bank and Company. Mr. Annis graduated Magna Cum Laude from Pepperdine University, earning a Bachelors degree in Administrative Science and Masters degree in Business Administration. Mr. Annis also holds a California Community College Instructors Credential in Business and Industrial Management. In June 2001, Mr. Annis was awarded the Certified Risk Professional (CRP) designation conferred by The Bank Administration Institute. John W. Ivy has been employed by the Bank since 1982 and currently serves as the Banks Executive Vice President and Chief Credit Officer. Mr. Ivy received his B.A. in Economics from University of California, Los Angeles. 12 EXECUTIVE COMPENSATION Compensation Committee Report The Compensation Committee of the Board of Directors has reviewed and discussed the Compensation Discussion and Analysis with management and, based on this review, the committee recommended to the Board of Directors that the Compensation Discussion & Analysis be included in this proxy statement on Schedule 14A and the Companys Annual Report on Form 10-K filed with the Securities and Exchange Commission. The Compensation Committee: Louis J. Barbich L. Rogers Brandon Jerry Chicca April 7, 2009 13 Compensation Discussion and Analysis Overview of Compensation Program The Compensation Committee (the Committee) of the Board of Directors (the "Board") has the responsibility for the oversight of the executive compensation program of the Company. The Committee is composed of three members that have been determined by the Board to be independent. The Committee operates under a written charter adopted by the Board. In this capacity, the Committee recommends annually to the Board of Directors all salary, incentive bonuses, equity incentives and other perquisites for the Companys executive officers, including the Chairman of the Board and Chief Executive Officer (the CEO), the President and other named executive officers in this proxy statement. Based on the recommendations of the Committee, the Board of Directors (i) sets the annual salaries, approves incentive bonuses and perquisites for the Companys executive officers, and (ii) approves option awards to executive officers and administers the Companys incentive and stock-based equity plans, severance and change of control arrangements and special, supplemental and other retirement benefits. The term "executive officer" throughout this discussion includes all executive officers named in this proxy statement (NEOs): the Chairman of the Board-CEO, the President, the Chief Financial Officer (the CFO), and the Chief Credit Officer (the CCO). All executive officers are officers of the Company with the exception of the Chief Credit Officer, who is an executive officer of San Joaquin Bank, our wholly-owned subsidiary, and is included because of his involvement in major policy-making decisions affecting the consolidated group. Prior to year end 2008, the Company had an additional executive officer, with the title of Senior Vice President of Lending for San Joaquin Bank, who voluntarily resigned on November 17, 2008. Executive Compensation Objective and Philosophy The Companys executive compensation program is designed to attract, retain, and motivate executive officers capable of leading the Company to meet its business objectives and ultimately enhance shareholder value. The Committee believes that an effective compensation program should reward executive officers for achievement of Company objectives and provide them with overall compensation competitive in the marketplace and relevant to the responsibilities assumed. A key element of our philosophy is to align the interests of executive officers with those of the shareholders by providing a portion of compensation in the form of option awards. The Committee believes that this alignment of interests creates a greater level of effort by the executives and helps executive management to take ownership in achievement of the business objectives. Executive compensation provided by the Company to its executives should include base salary, cash bonuses and stock-based compensation, in the form of option or other equity awards, in order to create retention incentives and reward performance as measured against established Company goals and comparative peer group performance. The Committee evaluates the performance of the Company and compensation of similar executives of comparative peer groups to determine overall compensation and retirement benefits of executives that it believes are competitive in the marketplace. Executive Officers Role in Compensation Decisions The Committee makes an annual recommendation to the full Board with regard to the compensation and benefits for the Companys CEO and the President. With regard to the Companys other two NEOs, the CEO and the President review the performance of all officers, including all other NEOs, and make recommendations to the Committee regarding salary adjustments, incentive bonuses, option awards and other benefits. The Companys CEO and the President have made such recommendations to the Committee in the past and the Committee will continue to encourage this input to help balance survey information with the performance and needs of the Companys executive officers. The Committee reviews recommendations, progress toward achievement of Company-wide performance priorities, and execution against Company annual goals with respect to all NEOs. It then reviews relevant survey information, discussed below, and formulates a compensation proposal to the Board 14 of Directors with respect to the CEO and the President and makes a recommendation for approval to the Board in connection with the compensation elements of the other NEOs. Executive Compensation Decisions Typically, the Committee uses multiple sources of information to evaluate executive compensation including, but not limited to, a survey published by the California Department of Financial Institutions (DFI) (published annually and typically available each June) and a survey commissioned by the California Bankers Association (CBA) (published annually and typically available during the fourth quarter of each year). For both surveys, compensation information is gathered from participating institutions by questionnaires. The information is then grouped into job codes, such as chief executive officer, chief financial officer, etc., and reported by asset size categories. Information on individual participating institutions is anonymous. Components of the surveys include salary, bonuses and incentives of bank executives based on job codes of California banks with similar profiles. The Committee used information from the DFI survey for banks with over one billion dollars in asset size and information from the CBA survey for banks with one to fifteen billion dollars in asset size as the benchmarks when comparing executive compensation levels. The Committee considers the information contained in the DFI and the CBA surveys a reasonable source of comparison in assisting with the determination of compensation of executive officers although it also took into account the fact that the banks referred to above are all larger than the Company. The information is used to compare Company executives to peer groups. Typically, the amounts are then adjusted up or down by reviewing the Companys performance above or below annual goals, which are discussed below in "Performance-Based Compensation. In connection with annual compensation decisions for 2009 and incentive bonuses related to 2008 and driven, in part, by the Companys performance for 2008, the Committee decided to also apply its own judgments of appropriate compensation for its NEOs. The Committee concluded that due to the global and national economic crisis being experienced recently that survey data could not adequately provide all relevant information to reflect Company performance. The results of the Committees decisions are discussed below. The Committee generally reviews the overall compensation of the CEO and the President in comparison with peer group compensation survey data and achievement of Company performance goals set forth below to be used as a basis for its recommendations to the Board for salary adjustments, incentive bonuses and equity incentive awards. The Committee also reviewed the recommendations from the CEO and the President for salary adjustments, incentive bonuses and equity incentive awards for all other NEOS in connection with reaching a final compensation recommendation to the Board. Determination of other elements of compensation, such as salary continuation and change of control agreements, perquisites and retirement benefits is more subjective based on the Committees review of the executives service to the Company and responsibilities and other facts and circumstances specific to the Company including housing and living costs in Kern County, California. No weight or bias was given to the existing change of control agreements, severance benefits or supplemental and pension benefits when considering the total annual compensation of the Companys executives. The Committee believes that all of the change of control, severance and retirement benefits for the Companys CEO, the President, the CFO, and the CCO have been earned based upon many years of service to the Company. Executive Compensation Elements The executive compensation program consists primarily of six elements. Each element satisfies a different aspect of our executive compensation program. Some aspects consist of immediate compensation such as salary and perquisites. Other elements have a performance aspect such as annual cash bonuses. Others relate to long-term compensation such as stock option awards, salary continuation and change-in-control agreements and retirement plans. The following is a discussion of the material aspects of each element. 15 Salary: This element serves as the basis for attracting and retaining qualified executive officers with the experience, knowledge, and leadership ability to fulfill the respective role requirements of each executive position. The Committee evaluates industry-specific market salary surveys referred to above under Executive Compensation Decisions to assist with the determination of competitive salaries and future increases. In addition, the Committee reviews Company performance goals and uses the results in the determination of salary adjustments. Incentive Bonus: This element of compensation is an enhancement to salary based on Company-wide performance factors relating to income growth, asset growth, deposit growth, credit quality, return on equity and net operating income to average assets. Some of these performance measures have measurable levels of achievement such as projected growth or increase in profitability. This approach creates a direct incentive for executive officers to achieve desired goals that further Company objectives and serves as an at-risk component of compensation. The Committee uses the comparison of performance measures, specifically annual goals as compared to actual results, in conjunction with the average incentive bonus information from the benchmark surveys in the determination of incentive bonuses. Stock Options: The Committee believes that stock option grants are a key component of the compensation program. Stock option plans are administered by the Board of Directors. The Committee makes recommendations to the Board regarding options to be awarded to executive officers based on attainment of the Companys performance goals.
